Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objection
1.	Claim 16 objected to because of the following informalities:  In claim 16 the limitation” a conductive structure” has been recited in last paragraph, however conductive structure was previously recited in the claim 16 at the beginning of the claim.  It should be the conductive structure. 
    Appropriate correction is required.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims   1-12, 16  and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee (US 20120262777, IDS) over Chao (US 20130120688).
 
Regarding claims 1 and 12:
Lee (US 20120262777, IDS) discloses a sub-pixel structure in Fig. 2, comprising: 
a first functional layer (110) and a second functional layer (210) which are opposite to each other, a conductive structure (310) between the first functional layer and the second functional layer, and a plurality of electrodes (120, 141) on at least one side of the first functional layer (110) [0097]; 
wherein the first functional layer comprises an insulating region (160), the second functional layer comprises a target light-shielding region (220) and a target light-transmitting region (T), wherein orthographic projections (cross sectional view, see Fig. 2) of both the conductive structure and the target light-transmitting region on the first functional layer are partial regions of the insulating region (see Fig. 2), and 
orthographic projections of the plurality of electrodes on the first functional layer are outside the insulating region (160); and the conductive structure (310, see Figs. 1-2) is configured to move in the insulating region under the action of voltages loaded on the plurality of electrodes ([0060] and [0074]). 
However, Lee does not specifically disclose voltages loaded on the plurality of electrodes to adjust a luminous flux of light emitted from the target light-transmitting region. 
Chao (US 20130120688) discloses voltages loaded on the plurality of electrodes to adjust a luminous flux of light emitted from the target light-transmitting region ([0094], [0123-0125 and [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Chao, thereby providing a high-efficient data transmission in the display device.
Regarding claim 2:
Lee wherein the conductive structure comprises a conductor ball (Fig. 2) ([0097]).
Regarding claim 3:
Lee discloses wherein the conductive structure (310) is light-shielding; and a surface (170), facing the second functional layer, of the first functional layer is provided with a light-adjusting region  in the insulating region, the light-adjusting region is reflective or photoluminescent, and an orthographic projection of the target light-transmitting region (e.g. R) on the first functional layer is within the light-adjusting region ([0093-0094]).
Regarding claim 4:
Lee discloses wherein the first functional layer (110) comprises:
 a functional layer body and an insulating block on a side, proximal to the second functional layer, of the functional layer body ; and a region where the insulating block is disposed is the light-adjusting region, and a side, proximal to the second functional layer, of the insulating block is reflective or photoluminescent (see Fig. 2-3).
Regarding claim 5:
Lee discloses wherein the conductive structure is reflective or photoluminescent ([0101-0102]); and 
a surface (170), facing the second functional layer, of the first functional layer is provided with an auxiliary light-shielding region (black region) in the insulating region (150), wherein an orthographic projection of the target light-transmitting region on the first functional layer is within the auxiliary light-shielding region ([0101-0102]).
Regarding claim 6:
Lee discloses  wherein the target light-transmitting region meets one of following conditions: the target light-transmitting region is a colorless and transparent region; the target light-transmitting region is a color-filtering region ([0101-0102], Fig. 6).
Regarding claim 7:
Lee discloses wherein the conductive structure is light-shielding (s); and the insulating region comprises an auxiliary light-transmitting region (330), wherein an orthographic projection of the target light-transmitting region (R) on the first functional layer is within the auxiliary light-transmitting region (see Fig. 6, [0101-0102]).
Regarding claim 8:
 Lee discloses wherein the target light-transmitting region (reflected light region R) and the auxiliary light-transmitting region (i.e. opening 330) meet one of following conditions: 
both the target light-transmitting region  and the auxiliary light-transmitting region are colorless and transparent regions; 
one of the target light-transmitting region and the auxiliary light-transmitting region (330) is a colorless and transparent region [0104], and the other is a color-filtering region (230); 
both the target light-transmitting region  and the auxiliary light-transmitting region are color filtering regions (230, see Fig. 5) ([0084-0085]), and a wavelength set of light which the target light-transmitting region allows to pass through and a wavelength set of light which the auxiliary light-transmitting region allows to pass through have an intersection.
Regarding claim 9:
Lee discloses wherein the plurality of electrodes comprise: 
a first switch electrode (125) and a second switch electrode (125) ([0060]); the conductive structure is configured to move between a first position and a second position in the insulating region under the action of voltages loaded on the plurality of electrodes (in [0024], the driving body may move between the light shielding unit and the light transmitting unit when the driving voltage is applied thereto in order to open and close light).; wherein the first position is a position which is most proximal to the first switch electrode in the insulating region, and the second position is a position which is most proximal to the second switch electrode in the insulating region (in [0060], discloses plurality of Switching devices 125 for individually switching voltage applied to the first electrode 121 are formed on the lower substrate 110 and is connected to the first electrode 121);

when the conductive structure (310) is at the first position, an orthographic projection of the target light-transmitting region on the first functional layer is within an orthographic projection of the conductive structure on the first functional layer (110); and when the conductive structure is at the second position , the orthographic projection of the target light-transmitting region on the first functional layer (110) is outside the orthographic projection of the conductive structure on the first functional layer (see Fig. 5-6) ([0084-0085]).
Regarding claim 10:
Lee discloses wherein the plurality of electrodes further comprise: 
a first drive electrode (141) and a second drive electrode (142) [0060-0064]; 
the first switch electrode (125) and the second switch electrode (125) are on a side, proximal to the second functional layer (210, see Fig. 5), of the first functional layer (110), and the first drive electrode and the second drive electrode are on a side (see Fig. 5), distal (away) from the second functional layer, of the first functional layer; and the first switch electrode (125) and the first drive electrode  (141) are on a same side of the insulating region (150), and the second switch electrode (125) and the second drive electrode (142) are on a same side of the insulating region (see the illustration of Fig. 5, [0061-0067]).
Regarding claim 11:
 Lee discloses wherein the insulating region (150) is recessed on a side, proximal to the second functional layer (210), of the first functional layer (110) (see the illustration of Fig. 5, [0061-0067]).
 
Regarding claim 22:
Lee discloses wherein adjust voltages loaded on the plurality of electrodes in the sub-pixel structure of the display panel  ( ([0060] and [0074]). 
 Lee as modified by Chao (US 20130120688)  discloses wherein the display controller (1322, Fig. 13) is configured to adjust voltages loaded on the plurality of electrodes in the sub-pixel structure of the display panel such that a conductive structure in the sub-pixel structure moves in an insulating region of the sub-pixel structure (see Chao [0094], [0123-0125 and [0130]). Thereby providing an uniform lamination in the display device.
 
 	Regarding claim 16:
Lee discloses a method for controlling a display panel (in Fig. 2), the display panel comprising:
 a first functional layer (110 ) and a second functional layer (210) which are opposite to each other (0097), a conductive structure (310) between the first functional layer and the second functional layer ([0097]), and a plurality of electrodes (120, 141) on at least one side of the first functional layer (see Fig. 2); wherein the first functional layer comprises an insulating region (160), the second functional layer comprises a target light-shielding region (220) and a target light-transmitting region (T), wherein orthographic projections (see cross sectional view in Fig. 2) of both the conductive structure (310) and the target light-transmitting region (T) on the first functional layer are partial regions of the insulating region (160), and orthographic projections of the plurality of electrodes (120, 141) on the first functional layer are outside the insulating region (([0060] and [0074]) ; and 
adjusting voltages loaded on the plurality of electrodes in the sub-pixel structure such that the [[a]] conductive structure (e.g. 310, Figs. 1-2) in the sub-pixel structure moves in an insulating region of the sub-pixel structure and the conductive structure is configured to move in the insulating region under the action of voltages loaded on the plurality of electrodes (see [0060], [0074]). 
 However, Lee does not specifically disclose voltages loaded on the plurality of electrodes to adjust a luminous flux of light emitted from the target light-transmitting region, the method being performed by a display controller being connected to all the plurality of electrodes in the sub-pixel structure of the display panel.
Chao (US 20130120688) discloses voltages loaded on the plurality of electrodes to adjust a luminous flux of light emitted from the target light-transmitting region,  the method being performed by a display controller (e.g. 1322, Fig. 13) being connected to all the plurality of electrodes in the sub-pixel structure of the display panel  ([0094], [0123-0125 and [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Chao, thereby providing a high-efficient data transmission in the display device.

Allowable subject matter
3.	Claims 13-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance:
Regarding claim 13:
The closest art of record singly or in combination fails to teach or suggest the limitations “ the display panel further comprises: m first switch signal lines, m second switch signal lines, n first drive signal lines and n second drive signal lines which are between the first substrate and the second substrate; any two of the m first switch signal lines, the m second switch signal lines, the n first drive signal lines and the n second drive signal lines are insulated, wherein m≥1 and n≥1; and in a sub-pixel structure in an i.sup.th row and j.sup.th column of the plurality of sub-pixel structures, the first switch electrode is connected to an i.sup.th first switch signal line, the second switch electrode is connected to an i.sup.th second switch signal line, the first drive electrode is connected to a j.sup.th first drive signal line, and the second drive electrode is connected to a j.sup.th second drive signal line, wherein 1≤i≤m and 1≤j≤n (see Applicant’s disclosure [0103-0104, and Fig. 12])” as recited in claim 13.
 	Regarding claim 17:
The closest art of record singly or in a combination fails to teach or suggest the limitations “when the conductive structure is at a first position of the sub-pixel structure, the conductive structure is electrically connected to the first switch electrode; and when the conductive structure is at a second position of the sub-pixel, the conductive structure is electrically connected to the second switch electrode; and adjusting the voltages loaded on the plurality of electrodes in the sub-pixel structure comprises: supplying a first voltage to both the first switch electrode and the second switch electrode such that the conductive structure moves to the first position or the second position to load the first voltage to the conductive structure; and supplying the first voltage to one of the first drive electrode and the second drive electrode and supplying a second voltage to the other of the first drive electrode and the second drive electrode such that the conductive structure loaded with the first voltage moves towards the drive electrode loaded with the second voltage (see Applicant’s disclosure [0059-0061]) ” as recited in claim 17.
 
20-21. (canceled)
 23-25. (canceled). 
Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692